Title: From George Washington to the Massachusetts General Court, 6 November 1776
From: Washington, George
To: Massachusetts General Court



Gentn
White plains Novr the 6th 1776

The situation of our Affairs is critical and truly alarming; The dissolution of our Army is fast approaching and but little, if any prospect of levying a New one in a reasonable time. A large part of it under the denomination of New Levies, are now on the eve of their departure, and this at a time when the Enemy have a very numerous & formidable force, watching an Opportunity to execute their plans, and to spread ruin and devastation among us. Impressed with the importance of these matters, I this day laid them before a Council of General Officers with a view of obtaining their Opinion upon the same, and of the measures which in their Judgement should be immediately adopted. The result was, that I should apply to several of the States for supplies of Militia, and that your Honble Assembly should be requested to furnish as soon as possible, Four thousand as their Quota to be properly accoutred and equipped with every necessary to supply the place of those who are now here under Genl Lincoln, and who I fear will not be prevailed on to stay longer than the time they engaged for at first. The hope and probability of raising a New Army within a convenient time, are so little, and the consequences so evidently alarming if a sufficient force is not kept up to counteract the designs of the Enemy in the mean time, that the Council and myself have unanimously agreed, that the Militia should be engaged if possible to continue ’till the 1st of March unless their return can be sooner dispensed with. we flatter ourselves by that time, if not long before, such an Army will be levyed, as to render any future claims upon them unless in cases of the most pressing emergency, altogether unnecessary.
From the experience I have had of your past exertions in times of difficulty, I know that nothing in your power to effect will be wanting, and with the greatest confidence I trust that the present requisition will have your most ready approbation and compliance, being in some

degree anticipated by the Inquiry you have directed to be made into the State of our Affairs, and whether any further Aid will be necessary. I have the Honor to be with great respect Gentn Yr most Obedt Servt

Go: Washington

